Title: To George Washington from Benjamin Lincoln, 12 June 1782
From: Lincoln, Benjamin
To: Washington, George


                  Dear General,
                     
                     Head Quarters, 12 June 1782
                  
                  Since I had the honor of writing on the subject of the arms, I
                     find that the detention of them arose from a blunder among the officers, and
                     that they do not now pretend that they have any orders on that subject.
                  The state of our naval prisoners is pitiable indeed, and ought to
                     claim every attention—Their distresses are from several causes—to obviate
                     them and if possible give perfect relief, is now the subject of the
                     deliberations of Congress—The Matter has been some time before them—They find
                     many embarrassments in the Way of a system which will answer their wishes—Indeed until the several States will throw the whole matter into the same
                     hands, under the direction of Congress, and our masters of vessels will, with
                     more punctuality, bring in their prisoners, and until an Agent or Agents are
                     appointed in Europe to receive & support the prisoners landed in the
                     several Ports, I see little prospect of matters becoming much better. Your
                     Excellency is mistaken with respect to the power I have over the marine
                     prisoners; to safe keep is all the connexion I have with them.
                  I have no complaint to prosecute against Mr Johnson; It was not
                     my wish to have him arrested. If his leaving the camp without permission is not
                     to be noticed, I have no objection to his being discharged.
                  I am fully in opinion that the British Officers, who obtain
                     permission to go into New York, should not carry in their horses. If any
                     Passports are applied for in future, care will be taken to prevent this.
                  I think, Sir, you had better give an Order on the Paymaster in
                     favor of Major Villefranche for the fifteen Guineas—I am confined in my
                     draughts on the Paymaster to the pay and rations of the Army; otherwise I
                     should have no doubt of giving the order immediately, for I think the Measure a
                     necessary one, & do approve of his getting the instruments. I have the
                     honor to be My Dr General with perfect esteem your Excellencys most Obedient
                     servant
                  
                     B. Lincoln
                     
                  
               